Case 1:21-mj-01547-UA Document 3 Filed 02/17/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

woene-- -- ---X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
-cR- ( ){ )
Michael! Roberts
Defendant(s).
Defendant Michael Roberts hereby voluntarily consents to
participate in the following proceeding via X__ videoconferencing or X_ teleconferencing:

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

MO sone Giwa for Michael Roberts We

Defendant's Signature Defendant’s Counsel’s Signature

(judge may obtain verbal consent on
Record and Sign for Defendant)

Michael Roberts Tamara Giwa

Print Defendant’s Name Print Counsel's Name

 

This proceeding was conducted by reliable video or telephone conferencing techgology.

va

U.S, District Judge/U.S. Magistrate Judge

     

 
